DETAILED ACTION
Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

There are two Background section in the specification. The second Background section should be labeled Brief Summary of the Invention.
Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein at least one workflow component required data from sensors recording observables of at least one physical process, wherein the at least one workflow component is used for controlling or monitoring the at least one physical process” which is not related to the rest of the claim. One of ordinary skill in the art would have known that implementing a workflow component, i.e., software component to perform the task as describe above is straightforward programming well within the skilled person in the art.
Claim 1 also discloses two optimization algorithms, however, they do not seem to differ from each other. In particular, the 2nd algorithm again uses the individual worst-case execution time for the workflow components on the general purpose computing unit, and the same distribution variable. Furthermore, claim 1 recites the limitation “the workflow component is only scheduled after completion of all already assigned workflow components having a directed path to the workflow component” which is unclear how the 2nd algorithms knows/obtain the assigned workflow components are completed since the input does not include those real time data. It is also unclear what happen to the 2nd algorithm when data/information regarding the assigned workflow components completed or not is not known/not received?
Claim 1 further recites the limitation “continue estimating the time-dependent worst-case execution times until the cropped directed acyclic precedence graph is empty”, which examiner interprets, in light of the specification, that the limitations “estimating time-dependent worst-case execution times of the remaining workflow components on the general purpose computing units”; “providing at least a cropped directed acyclic precedence graph, the time-dependent worst-case execution times and the information about communication connections between the general purpose computing units as input to a second optimization algorithm, wherein the second optimization algorithm is further constrained in that, provided a workflow component remaining in the cropped directed acyclic precedence graph possesses a directed path in the original directed acyclic precedence graph from a removed node to the node corresponding to the workflow component, the workflow component is only scheduled after completion of all already assigned workflow components having a directed path to the workflow component, wherein the second optimization algorithm provides for each remaining workflow component a general purpose computing unit and a scheduled time at which computation on the general purpose computing unit starts”; and “starting with a subsequent leaf of the cropped directed acyclic precedence graph, finding all nodes in the cropped directed acyclic precedence graph with a directed path the subsequent leaf, and updating the distribution variable with the workflow components corresponding to the identified nodes linked to the general computing units determined in the previous step and by registering the scheduled times, and removing the identified nodes and all edges connected to the identified nodes from the directed acyclic precedence graph” are recursion executing until the cropped directed acyclic precedence graph is empty. 
Although the claim is directed to a method that optimize the process of allocating workflow components to general purpose computing units, it is unclear how the rest of the claim support that “optimization”.
There’s no art rejection provided in this office action because of the multiple problem set forth above. 
However, prior art of record cited in the IDS – 892 teaches similar concept, which also includes teaching estimate time to complete a workflow component in order to schedule dependent workflow component. Application is requested to review the cited arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasileiadis et al. (US 2021/0208953 A1) teaches a method for workflow pipeline optimization in a computing environment. Execution of a workflow containing dependencies between one or more subject nodes and one or more observer nodes may be dynamically optimized by determining wait time between successive executions of the workflow for the one or more observer nodes.
Zohrait et al. (Flexible approach to schedule tasks in cloud-computing environments) teaches an algorithm based on greedy and max-min approaches for scheduling jobs in cloud environments with the aim of reducing waiting times and makespan. In this algorithm, tasks are first sorted according to the max-min algorithm, then the tasks are greedily selected by choosing those that are compatible with the current selection. This scheduling works dynamically, i.e., every job or an input task, according to the recommended algorithm is decided in what order to be assigned to a VM for execution. The information relating to the jobs and VMs is updated at each stage of the process.
Gawali et al. (Task scheduling and resource allocation in cloud computing using a heuristic approach) teaches a heuristic approach that combines the modified analytic hierarchy process (MAHP), bandwidth aware divisible scheduling (BATS) + BAR optimization, longest expected processing time preemption (LEPT), and divide-and-conquer methods to perform task scheduling and resource allocation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
September 9, 2022